DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-15, 17-19 and 21-22 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 30 August 2022, with respect to Claims 1-2, 4-15, 17-19 and 21-22 have been fully considered and are persuasive.  The 103 rejection of Claims 1-2, 4-15, 17-19 and 21-22 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Bach on 3 September 2022.
The application has been amended as follows: 
1.	(Currently Amended)	A method of manufacturing a touch sensor with conductive lines, comprising: 
applying a UV-blocking layer to a first surface of a transparent substrate, the UV- blocking layer being opaque to UV radiation, the UV-blocking layer is formed by mixing at least one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylenebis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition, wherein the polymer binder solvent composition is one of: acrylic, epoxy, urethane, or ester functional material; 
applying a first photoresist layer over the UV-blocking layer; 
applying a second photoresist layer over a second surface of the transparent substrate; 
photo-patterning the first photoresist layer and the second photoresist layer using UV radiation; 
developing the first photoresist layer and the second photoresist layer; 
forming a first metal circuit over the first surface according to pattern formed by the first photoresist layer; and, 
forming a second metal circuit over the second surface according to pattern formed by the second photoresist layer.
4. 	(Cancelled)
5.	(Currently Amended) 	The method of claim 1 
6.	(Currently Amended) 	The method of claim 1 , wherein the mixing comprises mixing from 20% to 25% solids polymer and from 3% to 4% UV absorber material.
14.	(Currently Amended) 	A method of manufacturing a touch sensor with conductive lines, comprising: 
forming a transparent substrate by mixing a UV-blocking material into a transparent substrate material, the UV-blocking layer being opaque to UV radiation, wherein the UV- blocking layer is formed by mixing at least one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylenebis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition, wherein the polymer binder solvent composition is one of: acrylic, epoxy, urethane, or ester functional material; 
applying a first photoresist layer over a first surface of the transparent substrate; 
applying a second photoresist layer over a second surface of the transparent substrate; 
photo-patterning the first photoresist layer and the second photoresist layer using UV radiation; 
developing the first photoresist layer and the second photoresist layer; 
forming a first metal circuit over the first surface according to pattern formed by the first photoresist layer; and, 
forming a second metal circuit over the second surface according to pattern formed by the second photoresist layer.
17. 	(Currently Amended) 	A touch sensor for a touch screen, comprising: 
a transparent substrate; 
a UV-blocking layer on a first surface of the transparent substrate, wherein the UV- blocking layer is formed by mixing at least one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylenebis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition, wherein the polymer binder solvent composition is one of: acrylic, epoxy, urethane, or ester functional material; 
a first conductive circuit over the first surface according to a first pattern; and, 
a second conductive circuit over a second surface of the transparent substrate according to a second pattern different from the first pattern.
21.	(Cancelled)
Allowable Subject Matter
Claims 1-2, 5-15, 17-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in addition to Examiner’s amendments place the application in condition for allowance. Specifically, including the limitation with respect to the UV-blocking layer is formed by mixing at least one of the listed materials and requiring that the polymer binding solvent comprises at least one of the listed materials is considered novel. This was further clarified in Applicant’s remarks on pages 6-8. Support for the proposed amendments are from the original claims as well as Figs. 6-7, and corresponding descriptions. The closest prior art of record teaches a method of manufacturing a touch sensor using a UV-blocking layer but fails to teach the specific limitations currently claimed and argued in the Applicant’s remarks. As such, Claims 1-2, 5-15, 17-19 and 22 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627